Los liechos están expresados en la opinión.
El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Bernardo Rosa perdió diez y seis o veinte patos pequeños. No tenía seguridad de la fecha en qne se le desaparecieron, ni hizo relación alguna sobre la manera en qne los tenía ni las circunstancias bajo las que se le desaparecieron. De-nunció el hecho de la pérdida de sus patos a un policía, y posteriormente él mismo encontró tres patos, qne según ten-dió a demostrar la prueba, eran del número de los 16 o 20 que se habían desaparecido. Uno de ellos tenía una marca, qne ’Rosa reconoció, y los demás los identificó como de la misma raza. Los tres patos fueron encontrados en posesión de un tal G-uzmán qne se los había comprado al acusado Villegas. G-uzmán dice que vió a Villegas criarlos. Villegas dijo tanto al testigo Rosa como al policía, según declaración de ambos, que él los había encontrado en la que-brada y creyó que eran del monte j le dijo al policía que no lo denunciara. Villegas declaró • negando que hubiera dicho a ninguno de dichos dos testigos qne hubiese encontrado los patos en la quebrada. Por el contrario insistió en que ha-bía comprado a un muchacho tres huevos de patos, e hizo una detallada relación de cómo sacó los patos de los men-cionados huevos.
El apelante insiste en que no ha habido prueba demos-trativa del animus furandi. El Fiscal descansa en la pre-sunción de que la posesión de bienes recientemente robados, unida a otras circunstancias, puede conectar a un acusado *876con el delito impntádole, y cita en apoyo de sn teoría del caso la doctrina sentada en el caso del Pueblo v. Laureano, 20 D. P. R. 8. Las circunstancias adicionales que se alegan concurrir en el presente caso son las manifestaciones incon-gruentes del acusado.
En el caso de Mason v. State, 171 Ind. 78, 16 Am. & Eng. Annotated Cases, 1212, se cita de la obra de Wills, en materia de Evidencia Circunstancial, lo siguiente:
“Raras veces, sin embargo, tiene el jurado que determinar el efecto de la evidencia de la simple posesión reciente de objetos ro-bados; por la propia naturaleza del caso, el hecho de la posesión está acompañado generalmente de otras circunstancias corroborantes o que explican la de la presunción. Si la parte ha escondido la pro-piedad; si negare que estuviese en posesión de la misma, y se des-cubriere luego la falsedad de sú negativa; si no pudiere revelar el modo y forma en que llegó a posesionarse de la misma; si diere ex-plicaciones falsas, increíbles o incongruentes del modo y forma en que adquirió la misma, como por ejemplo, que la encontró, o que se la dió o vendió un extraño, o que' la dejaron en su casa; si hubiere dispuesto o tratado de disponer de la misma a un precio bajo fuera de toda razón; si se hubiere ocultado o tratado de escapar de la acción de la justicia; si se encontraren en su poder otros objetos robados, o herramientas propias para verificar escalamientos o cualesquiera otros instrumentos de delito; si fuere visto cerca del sitio a la hora o ;nomento en que se realizó el hecho; o si algún artículo que le perte-nezca se encontrare en o cerca del lugar en que se cometió el hurto, como a la misma hora más o menos en que se realizó el delito; si correspondiere la impresión de sus zapatos u otros artículos de vestir' con las marcas o señales dejadas por los ladrones; si hubiere tra-tado de hacer desaparecer alguna marca o señal de identidad que tuvieren los artículos robados, o tratado de corromper o sobornar a las partes o funcionarios de la justicia, éstas y toda otra circunstan-cia por el mismo estilo, se consideran justamente como que arrojan luz y explican el hecho de la posesión, y hacen moralmente cierta la conclusión de que semejante posesión sólo puede atribuirse a un origen delictivo, y no puede explicarse de otro modo.”
Es cierto que el hecho de dar dos. explicaciones incon-gruentes pueda ayudar a establecer la presunción debatida, pero creemos que la cita en su totalidad nos revela que se *877dá por sentado que ha habido prueba independíente do la existencia del corpus delicti. En realidad de verdad, la pre-sunción de la conexión con el delito surge del hecho de que hayan sido recientemente robados los objetos encontrados en poder del acusado. En el caso de El Pueblo v. Carrillo, 24 D. P. R. 632, 634, sostuvimos, apoyados en las autorida-des que allí citamos, que el corpus delicti puede ser demos-trado mediante prueba circunstancial. En el presente caso se descansa en el hecho de la posesión de los objetos per-didos no sólo como vía de conexión entre el acusado y el delito imputádole, sino que parcialmente también para de-mostrar que el delito de hurto se ha cometido. Es probable que sea culpable el acusado, o que al menos tenga la con-ciencia de su culpabilidad, pero la ley exige certeza y • no creemos que el corpus delicti estuvo suficientemente demos-trado. Los patos pueden vagar. Si hubiera habido alguna evidencia independientemente del hurto, o alguna evidencia tendente a demostrar el que dichos patos fueron cogidos bajo circunstancias sospechosas, habríamos llegado a una distinta conclusión. Si, en realidad de verdad, hubiera habido al-guna descripción del vecindario, o de la manera en que tenía los patos, esto podría haber sido suficiente. El querellante tenía 16 o 20 patos, y no se ha aportado la más mínima prueba respecto a qué se hicieron los demás, fuera de los tres que aparecieron haber estado en posesión del acusado.
El Fiscal insiste en que por virtud del artículo 433 del Código Penal era deber del acusado buscar al dueño de los patos. Dicho artículo reza como sigue:
“Art. 433. — La persona que encontrare alguna cosa perdida, bajo circunstancias que le dieren indicio de su legítimo dueño, o le faci-litaren el medio de averiguarlo, y se apropiare el hallazgo, bien para su uso particular, bien para el de otra persona, sin haber practicado las diligencias del caso para encontrar al dueño y devolverle su pro-piedad, será culpable de hurto, y será castigada con la pena corres-pondiente.”
No se aportó prueba alguna de circunstancias que le dieran *878al acusado indicio de, o facilitaren • el medio de averiguar, quién fuese el legítimo dueño de dichos patos. No se probó porqué sitio pasaba la quebrada, o a qué distancia pasaba respecto a la casa del querellante. La manera en que dichos patos se desaparecieron y fueron encontrados por el acusado está de tal modo envuelta en una nube de dudas que es imposible que pueda estimarse este caso como uno de los comprendidos en el citado artículo 433.
No estamos dispuestos a sostener la sentencia de convic-ción con la prueba aportada, y por tanto dicha sentencia debe ser revocada.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son.
Los Jueces Sres. Presidente Hernández y Asociado Al-drey no intervinieron.